ORDER OF REINSTATEMENT
A certified copy of a Judgment of Conviction issued by the United States District Court of North Dakota against Brian W. Nelson was filed with the Supreme Court by the Disciplinary Board. After consideration, the Supreme Court on August 10, 1984, entered an Interim Order suspending Mr. Nelson’s Certificate of Admission to practice law pursuant to Rule 13, North Dakota Rules of Disciplinary Procedure.
At the request of the Petitioner, Brian W. Nelson, the Supreme Court amended the Interim Order to make the suspension effective September 1, 1984, 353 N.W.2d 35.
Subsequently, Brian W. Nelson filed an Affidavit with the Supreme Court under the provisions of Rule 12, NDRDP, wherein he consented to a thirty-day period of suspension of his Certificate of Admission to the Bar as recommended by the Disciplinary Board. He further requested that the thirty-day suspension begin on September 1, 1984, and requested an automatic reinstatement.
ORDERED, that the thirty-day suspension begin September 1, 1984, and that the Certificate of Admission of Brian W. Nelson be reinstated effective October 1, 1984.
The Supreme Court of the State of North Dakota convened at 10:15 a.m. this 27th day of September, 1984, with the Acting Chief Justice, the Honorable Gerald W. VandeWalle; the Honorable Paul M. Sand, the Honorable Vernon R. Pederson, the Honorable H.F. Gierke III, Justices; and the Clerk of the Supreme Court, Luella Dunn, being present and directed the entry of the above order.